DETAILED ACTION
Allowable Subject Matter
Claims 1-15; 21-25 are allowed.

Examiner’s Statements of Reasons for Allowance
Leise US 10,853,882 is made of record but is not relied upon as one of ordinary skill in the art would not be motivated to combined the teaches of Leise with the prior arts made or record as 1) Leise is outside to scope of the arts i.e. outside to agreed CPC’s and 2) Leise teachings are related to liability after a vehicle crash to be used by an insurance adjuster 3) the data collected is used (i.e. orientation) us in a unique manner for a device beyond stitching images or to be presented to a user for navigational purposes.  There are tagged art that teach autonomous vehicles that used such data for navigation, but arts cannot be combined in a manner that teaches the instant applications claim 1 as a whole and as such the claims are allowable.

 (Leise US 10,853,882 Col.8 line 22; The image capturing devices 120-126 may include image sensors for capturing sets of video images, a Global Positioning System (GPS) for determining the position and/or orientation of the image capturing device and/or of each video frame in the set of video images when the set of video images is captured, a gyroscope, and a clock for tracking the time when each set of video images and/or each video frame in the set of video images is captured. Capturing images from a public surveillance cameras, satellites, portable computing devices such as smart phones of users at or around the scene of the crash [i.e. worksite].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached M-F; 11a.m. to 7p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR KARWAN/
Examiner, Art Unit 3664

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664